Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/21.

Information Disclosure Statement
	The information disclosure statement filed 5/20/19 has been considered.

Oath/Declaration
	Oath/Declaration filed on 3/2/18 has been considered.

Claim Objections
Claim 14 is objected to because of the following informalities:  The limitation “example 10” in claim 14 should be replaced with --claim 10--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-9, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Nair et al. (U.S. Patent Publication No. 2014/0293529).
	Referring to figures 1-12, Nair et al. teaches a microelectronic package structure, comprising: 
	a substrate (12) comprising a dielectric material (see paragraphs# 31, 43-44, figure 1);  
	a first interconnect structure (27) within the dielectric material (12);  
	a magnetic material (22), wherein a first side of the magnetic material is on a first side of the first interconnect structure (27);  and 
	a second interconnect (24/29) structure within the magnetic material (22), wherein;  
	a first side of the second interconnect structure (24/29) is on the first side of the first 
interconnect structure (27);  and 

 	Regarding to claim 2, the magnetic material (22) comprises a rectangular shape, and wherein a sidewall of the first interconnect structure (27) is linear (see figure 1). 
 Regarding to claim 5, the magnetic material comprises a magnetic paste, wherein the magnetic paste comprises a carrier, and a magnetic material (see paragraphs# 28, 53-55). 
 	Regarding to claim 8, the substrate comprises a die electrically coupled thereto (see figure 1, paragraphs# 34-37). 
 	Regarding to claim 9, wherein a build-up layer is on the magnetic material (see figure 1, paragraphs# 31-33, 43-46). 
	Regarding to claim 17, a microprocessor; a memory; and a battery, wherein at least the microprocessor is electrically coupled to the substrate (see paragraph# 79). 

Claim(s) 10-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated YOSHIKAWA et al. (U.S. Patent Publication No. 2014/0118976).
	Referring to figures 1-31, YOSHIKAWA et al. teaches a microelectronic package structure comprising: 
	a substrate comprising a dielectric material (30/50);  
	a magnetic material (150) within the dielectric material, the magnetic material comprising a first side and a second side (see figures 1-2);  
	a first interconnect structure (160E/158ED) on a first side of the magnetic material (150), wherein a first side of the first interconnect structure (160E/158ED) is within the magnetic 
	a second interconnect structure (108) on the first the side of first interconnect structure(160E/158ED), wherein the second interconnect structure (108) is at least partially embedded within the magnetic material (150, see figure 2, paragraphs# 44, 49+). 
 	Regarding to claim 11, the magnetic material comprises a magnetic paste, wherein the magnetic paste comprises iron, nickel and alloys of iron and nickel, and a carrier (see paragraphs# 52, 81). 
 	Regarding to claim 12, the first interconnect structure comprises a pad, and the second interconnect structure comprises a via (see figure 2, paragraph# 51). 
 	Regarding to claim 14, wherein a first sidewall of the magnetic material is directly on the dielectric material, and a second sidewall of the magnetic material is directly on the dielectric 
material (see figures 1-2).  	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (U.S. Patent Publication No. 2014/0293529) as applied to claims 1-2, 5, 8-9, 17 above in view of Jain et al. (U.S. Patent Publication No. 2018/0076161).
Nair et al. teaches a package device having an interconnect and magnetic material.
However, the reference does not clearly teach a seed layer is between the magnetic material and a sidewall of the second interconnect structure.
Jain et al. teaches a seed layer is between the magnetic material and a sidewall of the second interconnect structure (see figures 1, paragraphs# 19-20, meeting claim 3). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a seed layer is between the magnetic material and a sidewall of the second interconnect structure in Nair et al. as taught by Denning et al. because it would promote the growth of the conductive layer.

s 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (U.S. Patent Publication No. 2014/0293529) as applied to claims 1-2, 5, 8-9, 17 above in view of Dening et al. (U.S. Patent No. 6,996,892).
	Referring to figures 1-12, Nair et al. teaches a microelectronic package structure, comprising: 
	a substrate (12) comprising a dielectric material (see paragraphs# 31, 43-44, figure 1);  
	a first interconnect structure (27) within the dielectric material (12);  
	a magnetic material (22), wherein a first side of the magnetic material is on a first side of the first interconnect structure (27);  and 
	a second interconnect (24/29) structure within the magnetic material (22), wherein;  
	a first side of the second interconnect structure (24/29) is on the first side of the first 
interconnect structure (27);  and 
	a second side of the second interconnect structure (24/29) is coplanar with a second side of the magnetic material (22, see figure 1). 
 	 However, the reference does not clearly teach the first side of the second interconnect structure is directly on the first side of the first interconnect structure, and wherein the second side of the magnetic material is on the dielectric material, the magnetic material comprises a portion of an embedded inductor structure, the magnetic material comprises one or more of iron, nickel, cobalt or molybdenum, their alloys, and combinations thereof. 
Dening et al. teaches a circuit board (10’) having the first side of the second interconnect structure (76) is directly on the first side of the first interconnect structure (84), and wherein the second side of the magnetic material (26) is on the dielectric material (30, see figure 2, meeting 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the first side of the second interconnect structure is directly on the first side of the first interconnect structure, and wherein the second side of the magnetic material is on the dielectric material, the magnetic material comprises a portion of an embedded inductor structure, the magnetic material comprises one or more of iron, nickel, cobalt or molybdenum, their alloys, and combinations thereof in Nair et al. as taught by Denning et al. because it would provide high efficiency and low cost device.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA et al. (U.S. Patent Publication No. 2014/0118976) as applied to claims 10-12, 14 above in view of Dening et al. (U.S. Patent No. 6,996,892).
	YOSHIKAWA et al. teaches a printed circuit board having an interconnect structure and the dielectric layer.  
	However, the reference does not clearly teach the second side of the first interconnect structure is coplanar with the dielectric material.
	Denning et al. teaches forming a circuit board having the second side of the first interconnect structure (76) is coplanar with the dielectric material (30, see figure 2, col. 5, lines 10-24) meeting claim 13).
.
	 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA et al. (U.S. Patent Publication No. 2014/0118976) as applied to claims 10-12, 14 above in view of Nair et al. (U.S. Patent Publication No. 2014/0293529) and further in view of MANO et al. (U.S. Patent Publication No. 2013/0223033).
	YOSHIKAWA et al. teaches a printed circuit board having an interconnect structure and the dielectric layer.  
	However, the reference does not clearly teach the substrate comprises a core, and wherein the magnetic material is above the core, and wherein a first side of a rectangular copper structure is on a sidewall of the magnetic material and is adjacent the first interconnect structure. 
	Nair et al. teaches a magnetic material above substrate (12) a first side of a rectangular copper structure (29) is on a sidewall of the magnetic material (22) and is adjacent the first interconnect structure (27, see figure 1, meeting claim 16), while MANO et al. teaches a core base substrate (30, figure 20, paragraph# 33, meeting claim 15).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a magnetic material above substrate a first side of a rectangular copper structure is on a sidewall of the magnetic material and is adjacent 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893